Citation Nr: 1330039	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Legal entitlement to nonservice-connected death pension benefits.

3. Legal entitlement to accrued benefits.

4.  Legal entitlement to aid and attendance allowance.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the Recognized Guerillas from November 1942 to May 1945, and in the Regular Philippines Army from May 1945 to March 1946.   

 The Veteran died in April 1995.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.
  

FINDINGS OF FACT

1.  The Service Department has certified that the Veteran served in the Recognized Guerillas from November 1942 to May 1945, and in the Regular Philippines Army from May 1945 to March 1946.   

2.  The immediate cause of death was determined to be cardio respiratory arrest, secondary to a stroke; and no other antecedent or underlying cause or significant condition contributing to death was identified.

3.  At the time of death, service connection was in effect for gunshot wound of the right leg. 

4.  A stroke first manifested many years following separation from service; the evidence of record does not suggest a medical relationship between the Veteran's stroke and service or the service-connected gunshot wound of the right leg.  
5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death. 

6.  The Veteran did not possess the requisite service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.

7. There were no benefits due and unpaid to the Veteran under existing ratings or decisions at the date of his death.

8. The Veteran had no claims for VA benefits pending at the time of his death.

9.  The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.

10.  The appellant has no legal entitlement to dependency and indemnity compensation (DIC) benefits. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.40, 3.41 (2013).

3.  The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.1000 (2013).

4.  The requirements for entitlement to additional DIC benefits based on the need for the regular aid and attendance of another person, or on account of housebound status, have not been met. 38 U.S.C.A. §§ 1311, 1315, 5102 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013). 


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Letters issued in July, October, and December of 2010, in combination, provided the appellant notice regarding what information and evidence is needed to substantiate her claims for service connection for the cause of the Veteran's death, death pension, accrued benefits, and aid and attendance allowance, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA. The letters also advised the appellant to submit medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include verification of the Veteran's service dates, private treatment records, VA medical records including a July 1955 VA examination report, and lay statements.  

A VA opinion has not been obtained to address whether the service-connected disability caused the Veteran's death or whether the cause of death was related to service because the competent evidence does not suggest that the Veteran's death was in any way related to his service or service-connected disability.  As a result, there is no reasonable possibility that such assistance would aid in substantiating her claim.  Thus, VA is under no duty to obtain a medical opinion.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

The appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to the Veteran's service-connected gunshot wound of the right leg.  
For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2012).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).
Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The Veteran's certificate of death shows that he died in April 1995 of an immediate cause of cardio respiratory arrest, secondary to stroke as an antecedent cause, with no other underlying cause listed.  

At the time of the Veteran's death, service connection was in effect for gunshot wound of the right leg, which was evaluated as 10 percent disabling.  

Although service treatment records show no indication of a gunshot wound to the right leg, a May 1945 service record titled Chronological Record of Wounds and Illnesses Incurred, indicates there was a bullet wound in April 1945, and indicates that this did not result in permanent disability.  

The report of a VA examination in July 1955 shows that the Veteran reported he sustained a gunshot wound of the right leg during combat in March 1944.  He reported complaints of right lower extremity pain and weakness especially on prolong walking.   

On examination the examiner found a residual scar, gunshot wound, located on the anteriolateral aspect, distal third, of the right leg measuring 1.25 by .75 inch, which was non-tender, slightly depressed and adherent.  There was muscle injury involving the extensor digitorum longus manifested by pain and weakness on prolong walking or standing.  The circumference of the legs measured at the same levels were 12 and 2/8th inches on the right and 12 and 3/8th inches on the left side.  An X-ray report contains a conclusion of negative right leg.  The report concludes with a diagnosis of residuals of gunshot wound, right leg.  

An April 1977 statement by a provider at Midway Hospital noted that the Veteran was treated in November and December 1972 for an acute myocardial infarction.  The claim file contains subsequent private medical records of treatment dated between April 1977 and September 1982 for gastrointestinal and urological conditions, but there are no records of treatment referable to the right lower extremity.  

The official certificate of death shows that the Veteran died in April 1995.  The certificate of death shows that the immediate cause of the Veteran's death was determined to be cardio-respiratory arrest, with an antecedent cause of stroke.  The certificate lists no other underlying cause of the stroke.  The certificate does not note the interval of time between onset of any condition that is a cause resulting in  death, and the Veteran's death in April 1995.  The Veteran died at home and it does not appear that an autopsy was performed.    

In a VA Form 21-4142, Authorization and Consent to Release Information to VA, filed in November 2010, the appellant reported that the Veteran received treatment for his gunshot wound of the right leg in 1958 and 1959 from Veterans Memorial Hospital.

In a December 2010 statement, Dolores S. Garrido, BSN-RN identified herself as the appellant's nurse and caregiver.  In that statement she commented that she was also a neighbor and knew well both the Veteran and appellant.  She stated that the Veteran used to complain of persistent chest pain.  She reported that the Veteran had a history of repeated high blood pressure (hypertension) and frequent chest pain.  She indicated that factors contributing to the Veteran's ailment also included emotional stress due to the pain of his right leg down to his "bullet ridden ankle that never left him" since World War II.  She also indicated that he smoked and drank almost every evening, which were factors in his health problems.

A March 2011 statement from the Veterans Memorial Medical Center noted that there were no records on file for the Veteran.

Medical records during the 49 years between the Veteran's service and his death show no indication of any problems with the Veteran's service-connected gunshot wound of the right leg.  None of the submitted private treatment records during this period contains evidence of any problem with the right lower extremity.  

Nor is there an opinion of there being an impact of the service-connected disability on the cardiovascular system to suggest that the gunshot wound of the right leg either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Although the December 2010 statement by the appellant's treating nurse included the right leg condition as a factor in his health problems, she did not indicate that this was a material factor in his death.  

To the extent that the December 2010 statement was a comment on the impact of the right leg gunshot wound, this is not consistent with the remainder of the medical evidence.  Though the medical evidence on file shows treatment for other conditions over the years since service, there is no evidence of any treatment for the right leg gunshot wound since then.
   
 None of the conditions leading to the Veteran's death were shown until many years later, and only contemporaneous with his death in 1995.  The evidence does not associate a stroke, or any cardiovascular or cardio respiratory conditions, with the Veteran's service-connected gunshot wound of the right leg.  

Nor does the evidence show that the Veteran's service-connected gunshot wound of the right leg was by itself or jointly with some other condition, the immediate or underlying cause of death or etiologically related to the cause of death so as to be the principal cause of death; or constituted a contributory cause of death, as contributing substantially or materially to the Veteran's death.  There is no evidence showing that the gunshot wound of the right leg resulted in debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  See 38 C.F.R. § 3.312.  

In reaching this determination, the Board does not question the appellant's sincerity that the cause of the Veteran's death is due to service.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  As a lay person, however, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010). 

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Death Pension

Death pension is a benefit payable in certain circumstances to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5) (2012). 

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012).

"Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2012).

Generally, persons with service in the U.S. Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  See 38 U.S.C.A. § 107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.40(b), (c), (d) (2012). 

That is, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," which includes all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and DIC benefits, but does not provide for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b); Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

To establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) (emphasis added) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits). 

With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  Generally, a service department determination as to an individual's service shall be binding upon VA unless a reasonable basis exists for questioning it.  See 38 C.F.R. § 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Here, the RO determined that death pension was not payable based on the Veteran's type of service in the Philippines.  The RO concluded that the Veteran's service in Philippine Commonwealth Army did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits. 

The Veteran's period of service is not in dispute.  The service department has certified that the Veteran served in the Recognized Guerillas from November 1942 to May 1945, and in the Regular Philippines Army from May 1945 to March 1946.   

By law, the Veteran's particular category of service is not deemed to be qualifying service for death pension benefits.  See 38 C.F.R. § 3.40(a).  The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service.  Therefore, the Board must find that the Veteran did not have qualifying service for the purposes of nonservice-connected death pension benefits.

The law under 38 U.S.C.A. § 107(a), and the implementing regulation, 38 C.F.R. § 3.40, specifically excludes service such as the Veteran's for purposes of entitlement to nonservice-connected death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Consequently, the Board finds that there is no legal basis for the appellant's claim for nonservice-connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.4; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

An accrued benefits claim arises after a Veteran has died.  A veteran's claim does not survive his death.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, certain individuals may be entitled to accrued benefits under certain conditions.  

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A requirement for accrued benefits is that a claim must be filed within the year after a veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2012).  In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998).

In light of applicable laws and regulations, there is no basis on which the appellant's claim for accrued benefits may be granted.  The appellant submitted a claim for accrued benefits in August 2010, more than one year after the Veteran's death in April 1995.  Further, there was no claim pending at the time of the Veteran's death.  See Jones, supra.  The record is devoid of any pending claims and the appellant has not asserted that a claim was pending at the time of the Veteran's death.  

Absent a pending claim, there is no basis for entitlement to accrued benefits.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Aid and Attendance

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315; 38 C.F.R. § 3.351.

The term 'dependency and indemnity compensation' (DIC) means a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5.  

The appellant essentially contends that various physical and mental disabilities have caused her to require the regular aid and attendance of another person, or, in the alternative, to become housebound.  

Service connection for the cause of the Veteran's death is not warranted.  On that basis the appellant is not entitled to DIC compensation.  38 U.S.C.A. § 1310.  Because there is no basic entitlement to dependency and indemnity compensation benefits, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person, or on account of being housebound.  See 38 C.F.R. § 3.351. 





ORDER

Service connection for cause of the Veteran's death is denied. 

Legal entitlement to nonservice-connected death pension benefits is denied. 

Legal entitlement to accrued benefits is denied.

Legal entitlement to aid and attendance allowance is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


